Citation Nr: 0118134	
Decision Date: 07/11/01    Archive Date: 07/16/01	

DOCKET NO.  00-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for blurred vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2000, the veteran was granted entitlement to 
individual unemployability due to his service-connected 
disabilities.  Accordingly, claims regarding the ratings of 
this service connected disabilities are not before the Board 
at this time as he is currently receiving a 100 percent 
evaluation.  A review of the veteran's statements indicates 
that he wishes to continue his appeal regarding his service 
connection claims.   

For reasons that will become clear below, the claim of 
impaired vision will be the subject of the REMAND section of 
this determination.  


FINDING OF FACT

Tinnitus is due to injury of service origins.  


CONCLUSION OF LAW

Service connection for tinnitus is granted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, the veteran served on active duty in 
World War II.  During this service, he was exposed to combat.  
The Board has reviewed the post-service medical evidence.  An 
outpatient treatment report, apparently dated December 1996, 
appears to indicate ringing in the left ear due to "war 
blasting."  Tinnitus appears to be indicated.  

Generally, lay parties are not competent to associate a 
manifestation observable to a lay party to a specific medical 
diagnosis because most medical diagnoses do not involve 
conditions that are subject to lay observation.  The 
exception to this general rule occurs when the disability 
itself is perceivable to a lay party.  The United States 
Court of Veterans Claims (Court) has held that an example of 
such a condition is flat feet.  Falzone v. Brown, 8 Vet. App. 
398 (1995).  

Tinnitus is a wholly subjective phenomena.  At this time, 
there is no objective sign or symptom required to establish 
the diagnosis of tinnitus that can be confirmed by a party 
with medical expertise.  In this regard, the Board must note 
that the former requirement that tinnitus be due to head 
injury, concussion, or acoustic trauma in order to be 
compensable has been removed from the rating criteria.  
Consequently, the need for medical expertise to provide an 
opinion as to the specific mechanics of medical causation has 
been eliminated.  A VA examination in order to determine the 
etiology of the veteran's alleged tinnitus would serve no 
purpose. 

Turning to the merits of the claim, the Board must be mindful 
of the benefit doubt doctrine.  This provides that, whenever 
there is an approximate balance of evidence for and against 
the claim, the veteran must be given the benefit of the 
doubt.  In light of the veteran's combat service and 
indications of tinnitus, the Board finds that the veteran is 
entitled to the benefit of the doubt in these circumstances.  
38 U.S.C.A. § 5107 (West 1991).  Accordingly, the benefit is 
granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  



REMAND

With regard to the claim that the veteran suffers from a 
visual acuity disorder due to service, the Board finds that a 
medical opinion, particularly in light of the Veterans Claims 
Assistance Act of 2000 (the "VCAA"), is required.  The 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

While the veteran is competent to state that he has blurring 
of his vision, the Board finds that a medical opinion 
regarding the etiology of this blurred vision (and whether it 
can be reasonably associated with the veteran's active 
service in World War II) is required.  Unlike the situation 
regarding the veteran's claim of tinnitus, the claim that the 
veteran has episodes of blurred vision may be verified by 
objective evaluation.  

Accordingly, the issue of entitlement to service connection 
for blurred vision other than myopia is REMANDED for the 
following actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may have 
additional records pertinent to his claim 
regarding his eyesight.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran that have not been previously 
secured (if any).  

2.  The RO should arrange for an 
appropriate VA examination to determine 
the nature, extent and etiology of the 
veteran's impaired vision.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with this examination.  The examiner 
should record all pertinent clinical 
findings and provide explicit responses 
to the following questions:  

(a) Does the veteran have objective 
evidence of impaired vision other 
than myopia?  

(b) If impaired vision is found, it 
is requested that the examiner 
review the record and provide an 
opinion as to whether any current 
eye disorder is as least as likely 
as not related to the veteran's 
service in World War II?  

3.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development has been 
completed.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

